Citation Nr: 1537512	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  12-30 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include ischemic heart disease as a result of Agent Orange exposure, for accrued benefits purposes.  

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970, including service in the Republic of Vietnam.  He died in June 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In September 1990, the RO denied entitlement to service connection for a heart condition.  The RO notified the Appellant that the Veteran's claims folder was being reviewed in accordance with Nehmer v. U.S. Department of Veterans Affairs, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer), which required payment of retroactive benefits to certain Nehmer class members.  The case was identified as a potential Nehmer -class case based on the addition of ischemic heart disease (IHD) to the list of diseases presumptively associated with exposure to certain herbicide agents.  The February 2012 rating decision confirmed and continued the previous denial of the Veteran's claim for service connection for a heart condition.  

In connection with the claim for service connection for the cause of the Veteran's death, the Board requested opinions from medical specialists under the employ of the Veterans Health Administration (VHA) in February 2015 and June 2015.  The March 2015 and August 2015 VHA opinions have been associated with the record.   


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides based on his service in the Republic of Vietnam during the Vietnam Era.

2.  The preponderance of the evidence shows that the Veteran's diagnosed heart disorders were not related to service, including his exposure to Agent Orange; and did not manifest to a compensable degree within one year of service.

3.  Resolving doubt in favor of the Appellant, the Veteran's death was due to a disability of service origin.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disorder to include ischemic heart disease are not met.  38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1112, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38  U.S.C.A §§ 5103, 5103A;38 C.F.R. § 3.159 (b).  

With regard to the claim for service connection for a heart condition, the duty to notify was satisfied by way of a letter sent to the appellant in December 2011, prior to the initial adjudication in February 2012, which informed her of her duty and the VA's duty for obtaining evidence.

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) records and lay statements have been obtained.

The appellant has not indicated there are any additional records that VA should obtain on her behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claim, and no further assistance to develop evidence is required.

Finally, the Board notes that the adjudication of an accrued claim is limited to the evidence physically or constructively of record at the time of the veteran's death.  38 C.F.R. § 3.1000(a); see also Ralston v. West, 13 Vet. App. 108, 113 (1999); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  Thus, the Board can only consider evidence physically or constructively of record at the time of the Veteran's death in June 2007 in adjudicating the appellant's accrued benefits claim.

II.  Service Connection

The appellant contends that the Veteran suffered from a heart disorder that was directly due to his military service, to include Agent Orange exposure.  

At the time of his death, the Veteran had pending claim of service connection for heart disability.  When a veteran had a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid for a period not to exceed two years, based on existing ratings or decisions or other evidence that was on file when he died. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Although the appellant's claim for accrued benefits is separate from the claim that the Veteran filed prior to his death, the accrued benefits claim is "derivative of" the Veteran's claim and the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

Under 38 U.S.C.A. § 5121(c), there is a requirement for an accrued benefits claim that the application "must be filed within one year after the date of death."  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(a), (c).  The Veteran died in June 2007 and the appellant initiated her claim in July 2007.  Thus, she meets the requirement for filing an accrued benefits claim.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Further, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309 , such as hypertension.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other specifically enumerated disorders, including hypertension, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. §§ 3.307, 3.309, Veterans who served in Vietnam are generally presumed to have been exposed to herbicides, including Agent Orange, and in turn service connection may be presumed for certain diseases.  These diseases include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  See 38 C.F.R. § 3.309(e).  For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  See id. Note 2.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Determinations as to service connection will be based on review of all evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The adjudication of the claim is limited to the evidence physically or constructively of record at the time of the veteran's death.  38 C.F.R. § 3.1000(a); see also Ralston v. West, 13 Vet. App. 108, 113 (1999); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  

Here, the Veteran's exposure to herbicides is conceded as the record shows that he served on active duty in the Republic of Vietnam from October 1968 to October 1969.  38 U.S.C.A. § 1116(f); see Veteran's DD-214.  As such, this fact is not contested.  However, service treatment records show no complaints, treatment, or diagnoses pertaining to the claim for a heart disorder during his military service, to include any indication of relevant symptomatology commonly associated with heart disorders (i.e., chest pain, difficulty breathing, etc).  Specifically, the Veteran's March 1970 separation examination noted that his heart was clinically normal.  

Post-service medical records advise of multiple heart disorders.  An electrocardiogram (EKG) in December 1981 notes an incomplete right bundle branch block.  See Social Security Administration (SSA) Disability Records.  An EKG performed by VA in March 1984 also found an incomplete right bundle branch block with sinus bradycardia.  A March 1984 chest X-ray was normal.  A stress test by VA in September 2001 revealed mild left ventricular dilation on both stress and rest images with no evidence of ischemia or infarct.  A June 2002 SSA examination notes a left bundle branch block in V1-V3, flat ST segments in V1-V3, and poor R wave progression, and chest x-rays showed calcified aorta.  A private treatment record dated in January 2005 refers to a history of an enlarged heart with occasional angina with no history of actual myocardial ischemia.  An x-ray showed the Veteran's heart was normal in size.

On VA examination in March 2006, the Veteran reported that his heart problems began in the 1980's with daily chest pain.  He reported daily angina, weekly fatigue and daily dizziness.  Further, he reported that he was being treated for hypertension and was advised of an enlarged heart with no history of myocardial ischemia.  An echocardiogram revealed normal wall thickness with good left ventricular function.  The chest X-ray was normal.  The examiner found a grossly normal cardiac examination. 

In March 2007, the Veteran suffered a severe stroke.  A March 11, 2007, emergency room report, noted "T wave changes anterolaterally suggestive of ischemia," and an EKG found "possible left atrial enlargement, nonspecific ST and T wave abnormality."  Radiology testing in June 2007 revealed that the Veteran's heart was at the "upper limits of normal in size."  

Based on foregoing, the evidence does not establish that the Veteran had a diagnosis of ischemic heart disease.  Thus, the presumption of service connection as a result of exposure to herbicides does not apply.  38 C.F.R. § 3.307(a)(6)(ii).  Notwithstanding the foregoing, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

There is no competent medical evidence or opinion that the Veteran's diagnosed heart disorders were related to service during his lifetime.  Further, although prior to his death, the Veteran was competent to state when he was initially diagnosed with various heart disorders and to describe any identifiable symptoms, as a lay person he was not competent to attribute this disability to his military service.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The appellant and the Veteran are also not competent to state what caused any underlying symptoms.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  However, the Federal Circuit Court also went on to hold in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Even in other precedent cases the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Accordingly, the preponderance of the evidence of record at the time of the Veteran's death is against the claim for service connection for a heart disorder, to include ischemic heart disease, and the claim must be denied. 

III.  Cause of Death

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).  A service-connected disability is considered the "principal" cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A "contributory" cause of death is inherently one not related to the principal cause.  38 C.F.R § 3.312(c).  A contributory cause must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  Id. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant maintains that the cause of the Veteran's death was related to his service.  During the Veteran's lifetime, service connection was established for degenerative joint disease of the right knee and hemorrhoids.  His death certificate reflects that he died in June 2007; the immediate cause of his death was sepsis secondary to an infected decubitus and cerebral vascular accident.  

The evidence establishes that the Veteran had a diagnosis of hypertension.  It is undisputed that he served in the Republic of Vietnam, thus his in-service exposure to herbicides is presumed.  The National Academy of Sciences (NAS) concluded in its 2010 update that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  The National Academy of Sciences Institute of Medicine's Veterans and Agent Orange: Update 2010.  In light of the NAS findings, a VHA specialist in August 2015 opined that the Veteran's hypertension developed within one year of discharge from active duty and was related to his presumed exposure to herbicide agents during service in Vietnam.  Further, the specialist opined that the Veteran's long-standing hypertension contributed to his fatal stroke.  The above VHA medical opinion is not contradicted by any other medical opinion of record.  Resolving doubt in favor of the appellant, entitlement to service connection for the cause of the Veteran's death is established.  Accordingly, the appeal is granted.  


ORDER

Service connection for a heart disorder to include ischemic heart disease is denied.

Service connection for the cause of the Veteran's death is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


